NUMBER
13-01-487-CR
 
                             COURT
OF APPEALS
 
                   THIRTEENTH
DISTRICT OF TEXAS
 
                                CORPUS
CHRISTI
___________________________________________________________________
 
JOHN DENNIS MOORE,                                                         Appellant,
 
                                                   v.
 
THE STATE OF TEXAS,                                                          Appellee.
___________________________________________________________________
 
                        On
appeal from the 252nd District Court
                                of Jefferson County, Texas.
__________________________________________________________________
 
                                   O
P I N I O N
 
                  Before
Justices Dorsey, Hinojosa, and Rodriguez
                                Opinion
by Justice Rodriguez
 
Pursuant to a plea agreement, appellant, John Dennis Moore,
pled no contest to the offense of failure to comply with registration
requirements of the sex offender program. 
The trial court accepted appellant=s plea and, in
accordance with the plea agreement, sentenced appellant to one year in the
state jail.




Appellant=s counsel has
filed a brief in which he concluded this appeal is wholly frivolous and without
merit.  The brief meets the requirements
of Anders v. California, 386 U.S. 738 (1967), as it presents a
professional evaluation of why there are no arguable grounds for advancing an
appeal.  See
Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991); High
v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978).  Counsel certifies in his brief that he served
appellant with a copy of the brief and informed appellant of his right to
examine the appellate record and to file a pro se brief.  No such brief has been filed.
Upon receiving an Anders brief, an appellate court must
conduct Aa full
examination of all proceedings to decide whether the case is wholly frivolous.@  Penson v. Ohio, 488
U.S. 75, 80 (1988).  We have
carefully reviewed the record in this appeal and, finding nothing that would
arguably support an appeal in this cause, agree that this appeal is wholly
frivolous and without merit.  See
Stafford, 813 S.W.2d at 511.




Furthermore, because the trial court sentenced appellant in
accordance with a plea bargain agreement, appellant was required to comply with
the additional notice requirements of rule 25.2(b)(3).  Rule 25.2(b)(3) requires a defendant,
appealing from a plea bargained conviction, to file a notice of appeal stating
the appeal is for a jurisdictional defect, from a ruling on a pre-trial motion,
or show that the trial court granted appellant permission to appeal from the
trial court.  Tex. R. App. P. 25.2(b)(3).  Appellant=s notice of appeal did not allege any of
the additional notice requirements of rule 25.2(b)(3).
We conclude we are without jurisdiction.  See id.; White v. State, 61
S.W.3d 424, 428 (Tex. Crim. App. 2001). 
Accordingly, we dismiss this appeal for want of jurisdiction.
Additionally, in accordance with Anders, counsel has
asked permission to withdraw as counsel for appellant.  See Anders, 386 U.S. at 744.  We grant appellant=s attorney=s motion to
withdraw.  Furthermore, we order counsel
to notify appellant of the disposition of this appeal and of the availability
of discretionary review.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
1997).
 
NELDA
V. RODRIGUEZ
Justice
 
Do not
publish.
Tex.
R. App. P.
47.3.
 
Opinion delivered and
filed
this 3rd day of July,
2002.